Boslaugh, J.
On June 29, 1972, the defendant was sentenced to imprisonment for 1 year upon a plea of guilty to grand larceny. On July 10, 1972, he filed a motion for new trial which the record indicates is still pending. On July 25, 1972, the defendant filed a motion for post conviction relief. He appeals from an order denying that motion.
Since the original proceeding is still pending, there is no judgment or final order which might be vacated or set aside. The judgment denying post conviction relief is, therefore, affirmed.
Affirmed.